Citation Nr: 1547401	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  09-31 150	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes). 

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes.
 
3.  Entitlement to service connection for a heart disability, to include as secondary to diabetes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1963 to April 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2014.  A transcript of that proceeding has been associated with the claims file.

These matters were previously before the Board in December 2014, when they were remanded for additional development.  Unfortunately, there has not been substantial compliance with the Board's prior remand directives.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board finds that there was not substantial compliance with its December 2014 remand directives.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  The Board directed that the RO contact the appropriate records repository and request morning reports, unit history, flight records, and any other available documentation pertaining to the Veteran from the 388th Tactical Fighter Wing, 34th Tactical Fighter Squadron at Korat Royal Thai Air Force Base, Thailand, to determine whether the Veteran had ground service in Vietnam.  While the RO requested the records in March 2015, the requested records were not obtained, nor was a negative response received.  Accordingly, the March 2015 request is insufficient and does not substantially comply with the Board's directive.

Evidence obtained on remand necessitates additional development.  Treatment records received in February 2015 from Dr. Hood indicate that the Veteran was scheduled for follow-up appointments in approximately March 2014 and September 2015, and that the Veteran had received treatment from Dr. Ireland as recently as 2013.  The most recent treatment records from Dr. Hood are dated in September 2014, and do not document the referenced follow-up appointments, and the most recent treatment records from Dr. Ireland were received in 2009 and do not document the noted treatment in 2013.  Accordingly, updated records from both providers should be requested.  

Additionally, with regard to treatment records from Dr. Ireland, in October 2009 Dr. Ireland provided records dated 2003 through 2009, pursuant to a request for treatment records from 1994 to present.  In a September 2010 statement, the Veteran indicated that Dr. Ireland's response should have included records from 1994 to present.  As the Board is requesting updated treatment records from Dr. Ireland, in light of the Veteran's assertion, records from 1994 to present should be requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify all VA or private treatment.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any disability on appeal, to include updated records from Dr. Hood and records from Dr. Ireland from 1994 to present.

The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) that identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2.  Contact with the NPRC and any other appropriate records repository and request a review of morning reports, unit history, flight records, and any other available documentation pertaining to the Veteran from the 388th Tactical Fighter Wing, 34th Tactical Fighter Squadron at Korat Royal Thai Air Force Base, Thailand, to determine whether the Veteran had ground service in Vietnam at any time between April 7, 1966 to April 5, 1967.  The RO should obtain a negative response if no such records are available.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2015).
3.  After conducting any other development warranted, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




